Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating the prison disciplinary rules prohibiting rioting, engaging in violent conduct, interfering with an employee and refusing to obey a direct order. He challenges this determination on the ground that it was not based upon substantial evidence. We disagree. Presented in evidence at petitioner’s disciplinary hearing was a detailed misbehavior report describing the charged misconduct together with the testimony of the correction officer who authored the report and who was an eyewitness to the events in question. This constituted substantial evidence of petitioner’s *701guilt (see, Matter of Foster v Coughlin, 76 NY2d 964, 966; Matter of Silvera v Artuz, 233 AD2d 662). Petitioner’s remaining contentions, including his allegations of procedural errors, have been reviewed and found to be either without merit or unpreserved for our review.
Cardona, P. J., Mikoll, Yesawich Jr., Peters and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.